Exhibit 10.1

INDEFINITE DURATION EMPLOYMENT CONTRACT


BETWEEN:         
 
SWM Luxembourg, a société à responsabilité limitée duly incorporated and validly
existing under the laws of the Grand-Duchy of Luxembourg, with registered office
at 17 rue Edmond Reuter L-5326 Contern, Grand-Duchy of Luxembourg, with a share
capital of EUR 10,691,750 and registered with the Registre de Commerce et des
Sociétés, Luxembourg under number B 180.186, duly represented by Stephan
Outters, HR Director Europe,


(hereinafter referred to as the “Employer");


AND:        


Michel Fievez, born on April 4, 1957, residing at 2 rue Beldant, 72000 Le Mans,
France,


(hereinafter referred to as the “Employee");


Jointly referred to as the “parties”,


PRELIMINARY


WHEREAS the Employer wishes to employ the Employee as from October 1, 2015 (the
“Effective Date”), under the terms and conditions set forth in the present
employment agreement (the “Contract”) and the Employee agrees to enter into the
Contract under the conditions set out below.


IT IS AGREED AS FOLLOWS:




Article 1.
Functions of the Employee



The Employee is hired as Executive Vice President, Paper & RTL in order to, as
its main responsibility, serve as the Leader for the business unit globally
leading the overall Paper manufacturing and RTL manufacturing operations.
Additionally responsible for sales, marketing, account management, general plant
operations, research and development, engineering, supply chain, quality,
regulatory affairs, and financial planning/results.


His duties will also include all the usual duties of a person acting as
Executive Vice President, Paper & RTL, without prejudice to any other tasks that
may be assigned to him by the Employer.


In the performance of his duties, the Employee will receive instructions from,
and will report to, Frederic Villoutreix Chief Executive Officer (the “CEO”) of
Schweitzer-Mauduit International., Inc. (“SWM”) or a direct report to the CEO
(including any COO), as determined by the CEO as appointed and/or designated for
this purpose by the Employer as the business deems fit.. The Employee expressly
agrees that a change in the person from whom he receives his instructions and to
whom he shall report will not be considered as a substantial amendment to the
Contract.


The Employee shall at all times perform his duties in compliance with the
applicable laws and any rules and procedures of the Employer.


The Employee is expected to be flexible in the duties carried out during his
employment and the Employer reserves the right to vary his duties from time to
time as it thinks fit, provided that the Employer shall not materially reduce
the Employee’s duties and responsibilities.




Article 2.
Terms of the employment



The Contract will start as of the Effective Date for an indefinite duration.
However, the Employee shall continue to benefit from the seniority he acquired
with the Employer’s affiliates, i.e., as from May 30, 2007 (the “Date of Start
with




--------------------------------------------------------------------------------

Exhibit 10.1

the Employer’s Affiliates”). This Date of Start with the Employer’s Affiliates
will be the reference date when service length is required to apply the Labour
Code provisions.




Article 3.
Place of work



Luxembourg shall be the Employee’s principal physical place of work and he shall
carry out his duties in the Employer’s offices, currently located in Contern,
without prejudice to the right of the Employer to reasonably require the
performance of said work elsewhere on an occasional basis.
 
Notwithstanding the place of the above office of the Employer, the place of work
may be transferred to an alternative location in the Luxembourg City, depending
upon the needs of the Employer. In any event, the Employee hereby expressly
agrees that the transfer of the registered office of the Employer, or of its
place of work, to any other location within Luxembourg City, shall not be
regarded as a substantial amendment to this Contract. Should the Employee locate
his primary residence outside the Grand Duchy of Luxembourg, this contract shall
be voided immediately and benefits shall cease to accrue.


The Employee is required to, and shall, make all trips in the European Union,
the United States, China, Brazil, and any other country as necessary for the
proper performance of the Contract.




Article 4.
Working hours



The Employee will work full-time and his normal duration of work will be 40
hours per week and 8 hours per day from Monday to Friday.


The normal working hours are from 8:00 a.m. to 12.00 p.m. in the morning and
from 2:00 p.m. from 6:00 p.m. in the afternoon.


The Employee acknowledges and accepts that such working hours may vary depending
on the needs of the Employer.


The Employee further acknowledges and accepts that he qualifies as a senior
executive (“cadre supérieur”) pursuant to article L. 211-27 of the Luxembourg
Labour Code. Therefore, the Employee is expected to adopt a flexible approach to
working hours. In light of his high-level responsibilities implying a
significant degree of independence in the organisation of his working time and
place of work, the working hours may vary according to the needs of the
Employer.


The Employee expressly acknowledges that, being a cadre supérieur, he may be
required to work overtime, on Sundays or legal holidays, without additional
salary, or compensatory time-off.




Article 5.
Remuneration

 
Effective October 1, 2015, the annual gross base remuneration is fixed at an
amount equivalent to THREE HUNDRED SIXTY-SEVEN THOUSAND SIX HUNDRED FIFTY NINE
EUROS (€367,659), based on the wage index applicable at the Effective Date, and
is paid in twelve monthly instalments, at the end of each month, after
Deductions.


The Employee is entitled to an AGSA (Annual Goods and Services Allowance) during
the duration of his contract. Effective October 1, 2015, it is set at seventeen
thousand seven hundred forty euros (€17,740) gross per a full worked year. The
AGSA shall be paid in the same conditions as for the base salary. The AGSA rate
is reviewed periodically (minimum once per year) by the Company for
appropriateness and adjusted as conditions warrant to a higher or lower rate.


During Employee’s first three years under this Contract, Employee shall receive
a housing allowance, paid monthly , as outlined in the following schedule:
Year 1, (Oct 1, 2015 - Sep 30, 2016), €2,700 gross per month
Year 2, (Oct 1, 2016 - Sep 30, 2017), €2,700 gross per month
Year 3, (Oct 1, 2017 - Sep 30, 2018), €1,350 gross per month






--------------------------------------------------------------------------------

Exhibit 10.1

The Employee is entitled to a Holiday/Vacation True-Up allowance of sixteen
thousand eight hundred fifty-one euros (€16,851) gross per year worked. This
allowance is paid monthly, (€1,404.25 gross per month).




Article 6.
Bonus



The Employee will be entitled to a variable compensation with a target bonus
equal to 60% of his annual base salary, subject to approval by the Compensation
Committee of the Board of Directors of SWM (the “Committee”), payable upon
reaching set objectives and calculated in accordance with annually established
rules. The Employee acknowledges and accepts that the right to the payment of
such variable compensation for a given year will accrue to him (provided he
achieved successfully the objectives set to him for that year) no later than
March 31 of the following year and provided that he is employed as of December
31 of the year to which the variable compensation applies.


As a consequence, in case of termination during a given year, for any reason,
the Employee is not entitled to any variable compensation for that year.


The Employer may from time-to-time grant a further bonus to the Employee in its
sole discretion and based on criteria that may vary from time to time, being
expressly agreed that any bonus granted to the Employee and not included in the
salary shall be considered as a gift, whatever its frequency and its amount, and
shall not constitute a vested right.




Article 7.
Long Term Incentive Plan



The Employee will continue to be eligible for participation in SWM’s Long-Term
Incentive Plan (Schweitzer-Mauduit International Inc. 2015 Long-Term Incentive
Plan) subject to approval by the Committee. The current 2015 target Long Term
Incentive Plan award opportunity is 60% of the Employee’s prior January 1 annual
base salary. The Employee’s performance standards, award opportunity and
measurements will continue to be set by the Committee upon recommendation by the
CEO for each measurement period.




Article 8.
Company car



Employer will provide an automobile during the term of the Contract. The
Employee will benefit from a maximum annual base lease (excluding VAT) of
€1,200. The auto will be fully expensed and the Employee acknowledges this is a
taxable benefit pursuant to local tax legislation. This benefit may vary in
value according to the actual car provided and effective date of lease.




Article 9.
Relocation



In order to assist in the relocation from France, Employer will cover the
removal expenses of household goods from Le Mans to Luxembourg, after the
Employer’s approval of one estimate out of three. Cost of removing extra weight
or high value or collectors’ goods should be approved by the Employer in
advance.


The Employee will take all necessary steps in order to have a permanent
residence in Luxembourg by October 1, 2015.


A specific Transfer Bonus of thirty six thousand seven hundred sixty-six euros
(€36,766), less Deductions, will be paid to the Employee in January 2016 to
cover miscellaneous personal costs related to his relocation and residency
establishment, provided that Employee remains employed with the Employer through
January 1, 2016.




Article 10.
Lunch voucher



The Employer will provide to the Employee lunch vouchers of a value of 8.40 EUR
for each day worked in Luxembourg, each provided pursuant to local tax
legislation.




Article 11.
Assurance de Groupe





--------------------------------------------------------------------------------

Exhibit 10.1



The Employee will be entitled to benefit from an “Assurance de Groupe” to cover
death and disability and provide an additional pension scheme. The Employee is
automatically enrolled to participate in the supplemental medical plan. He
acknowledges and accepts that he will have to contribute in addition to the
Employer’s contribution to the plan. Contribution rates may vary depending on
the contract evolution. The rights of the Employee to the benefits related to
such plan will be detailed in the terms and conditions of the plan, a copy of
which will be provided to the Employee and attached to this Contract as soon as
available.


Medical Insurance: A compulsory medical insurance will be offered through the
company with a 75% Employer/25% Employee contribution split for the coverage
offered.


Life and Disability Insurance: A scheduled disability coverage will be offered
with a maximum annual benefit of €75,000. Subject to a medical questionnaire and
underwriting approvals, life insurance coverage of up to 300% of annual base
salary may be available.


Pension Scheme: Employer contribution of 4% of first €9,614.82 gross salary per
month (2015 Luxembourg Social Security Ceiling). For gross salary and eligible
amounts (AGSA and Holiday/Vacation True-up allowance) in excess of €9,614.82 per
month (2015), the Employer contribution will be 8%. The Employer pension
contribution amounts will be indexed annually in coordination with the published
Luxembourg Social Security Ceiling.




Article 12.
Annual Holidays



The Employee will be entitled to the minimum annual holidays provided for by the
Luxembourg Labour Code, being 25 days per year at the date of the signature of
the Contract (pro-rated in case of start or termination during the year). In
addition, the Employee will be entitled to public holidays in accordance with
the provisions of the Luxembourg Labour Code.


The Employee must apply for his holidays with sufficient notice. This annual
holiday must be taken in accordance with the Employer’s requirement of service
and with the holiday requests of other employees, taking into consideration as
much as possible the reasonable wishes of the Employee, and all the other laws
governing the matter.


Holidays shall be taken during the course of the calendar year. However, should
circumstances related to the needs of the Employer not allow the Employee to
take all of his holidays, the remaining holidays at the end of the calendar year
may exceptionally be carried forward in accordance with the internal rules of
the Employer then in effect.




Article 13.
Tax Filing Assistance



During the first two years of this assignment, reasonable tax filing assistance
will be provided on the Employee’s behalf by the Employer. Employee recognizes
he must cooperate fully and timely in order to benefit from this service. The
Employer will select the sponsored tax filing assistance program provider with
regards to this Contract.




Article 14.
Termination of the Contract



Any party who wishes to terminate the Contract shall notify the other party of
the termination by registered letter with acknowledgement of receipt, a copy of
the notice of termination. The duration of the applicable notice period will be
fixed in accordance with articles L.124-1 and seq. of the Luxembourg Labour
Code. The Employee shall not lose the right to any additional severance to the
extent such additional severance is provided in a separate written contract
between the Employee and Employer.




Article 15.
Exclusivity



The Employee shall not, at any time during the Contract, carry out any other
professional activity, whether as employee or independent. Any other
professional activity is strictly prohibited.








--------------------------------------------------------------------------------

Exhibit 10.1

Article 16.
Confidentiality



The Employee undertakes both during the performance of the Contract and at any
time after the termination thereof, to observe the strictest confidentiality as
to all confidential information or data collected during the employment
relationship.
  
Any disclosure, which is not necessary for the performance of the Employee’s
duties under this Agreement, to persons or entities, other than to employees of
the Employer and its affiliates or third parties subject to confidentiality
obligations at least as stringent as those contained in this Contract, of
confidential information or data has to be specifically authorised by written
and formal consent of the CEO.


During the Contract and any time after the termination thereof, the Employee
shall refrain from:
•
using confidential information or data governed by this article for his own
profit, outside the scope of the Contract; and

•
performing or taking part in any act of unfair competition.



Any infringement, even minor, to the provisions of this article shall be
considered as gross misconduct justifying the immediate termination of the
Contract without notice or severance payment, without prejudice to any other
claim or proceeding which may be undertaken by the Employer.




Article 17.
Non solicitation of clients and employees



The Employee hereby undertakes that during his employment and for a period of
twelve (12) months following the termination, for any reason whatsoever, of the
Contract, he will not, on his own account or on behalf of any other individual
or legal person, whether directly or indirectly:


•
solicit (e.g., to have contact with, or to lend assistance in any way to),
interfere with, or endeavour to entice away from the Employer, or from any other
company belonging to the same group, any individual or legal person who at the
date of termination of the Contract, or who in the twelve months immediately
prior to the termination of the Contract, was a prospect or a client of the
Employer, or of any other company belonging to the same group, with whom during
that twelve-month period the Employee had business dealings or who during that
twelve-month period was negotiating with the Employee in relation to all or part
of the Employer’s, or of any other company belonging to the same group’s,
business;

•
have any business dealings with any individual or legal person who at the date
of termination of the Contract, or who in the twelve months immediately prior to
the termination of the Contract, was a prospect or a client of the Employer, or
of any other company belonging to the same group, with whom during that
twelve-month period the Employee had business dealings or who during that
twelve-month period was negotiating with the Employee in relation to all or part
of the Employer’s, or of any other company belonging to the same group’s,
business;

•
solicit, interfere with or endeavour to entice away from the Employer, or from
any other company belonging to the same group, any employee or any independent
consultant engaged by the Employer, or by any other company belonging to the
same group.



The Employee hereby further undertakes that prior to the termination of the
Contract, he shall not discuss his departure with any client or prospect of the
Employer, or of any other company belonging to the same group, and/or with the
Employer’s, or any other company belonging to the same group’s, personnel,
without the prior written consent of the Employer.




Article 18.
Ownership



All proprietary documents, including electronic documents, and equipment used by
the Employee or put at his disposal during the employment relationship shall
remain the exclusive property of the Employer and must be returned to the latter
immediately upon request, and in all events, upon termination of the Contract,
in a condition appropriate to its normal use. No copies of any proprietary
documents shall be kept by the Employee. All inventions created by the Employee
in the scope of the Employer’s business activity shall be owned by the Employer.








--------------------------------------------------------------------------------

Exhibit 10.1

Article 19.
Intellectual property rights



19.1 Definitions


For the purposes of this article, “Intangible Properties” means:
•
any creation protected, or which may be protected, by an intellectual property
right;

•
any trade and corporate secret as defined in article 309 of the Criminal Code;

•
any other intangible properties, such as, but not limited to, data, information
and secrets, used, or which can be used, within the framework of the undertaking
of the Employer or of its activities, and that come to the knowledge of the
Employee in the framework of the performance of his duties, or in connection
with the performance of his duties, during his employment relationship with the
Employer;

•
any work or creation with a commercial, artistic, functional, technical,
organizational or aesthetic purpose.



This provision applies to any Intangible Properties that the Employee may create
and/or hold in the framework of the performance of his duties or in connection
with the performance of his duties during his employment relationship with the
Employer (irrespective of his status (independent, volunteer, shareholder or
director)).


For the purposes of this article, “Creations” means any Intangible Properties
conceived, developed or realized, entirely or partially (that includes creations
completed by the Employee on the basis of prior preparatory work and preparatory
work realized prior to the termination of the employment relationship), by the
Employee and which are connected to the work performed by his for the Employer.


The Creations include any creation realized by the Employee, either:
•
during the performance of a task regarding the creation of an Intangible
Property and which is within the actual duties of the Employee;

•
during the performance of studies, research, or works explicitly given to him;

•
during the performance of his duties or of his training;

•
in the area of the activities of the undertaking of the Employer; or

•
by the knowledge or the use of techniques or means specifically linked to the
undertaking of the Employer or to data procured by it.



It is specified that the fact that the Creation was made outside of regular
working hours or in the absence of specific instructions from the Employer is
not in itself sufficient to exclude the Creation from the definition mentioned
above.


19.2 Owner of the rights


The Employer and the Employee expressly agree that the benefit of the Creations
accrue to the Employer in its entirety.


As a consequence, in all cases where the law grants intellectual property rights
over the Creations, the Employer will become the owner of such rights and can
therefore proceed to any and all formalities relating to their filing and/or
registration (it being noted that such formalities are not mandatory toward the
Employer).


The Employer is entitled to use the Creations as it sees fit, and includes its
right to:
•
exploit them itself;

•
assign and transfer them;

•
license them to a third-party for exploitation;

•
destroy them;

•
waive their exploitation without such waiver having as a consequence a waiver of
its rights and without the fact that the Employee can challenge such decision;
or

•
modify them in any way it sees fit or incorporate them in to any other
Intangible Properties.



The Employee waives his rights to:
•
claim any right attached to his capacity as creator of the Creations; or

•
oppose the use of his name as author of the said Creation, even after the
termination of his employment relationship with the Employer.



The Employee, as well as his heirs or assignees, shall be bound by these
waivers.






--------------------------------------------------------------------------------

Exhibit 10.1

The Employee shall inform the Employer, without delay, of any Creations realized
by him (even patentable inventions and even if the Employee considers such
Creations as a free creation which should be rightfully his).








19.3 Transfer of the rights


The Employee assigns and transfers to the Employer any and all intellectual
property rights he owns over his Creations to the complete or partial exclusion
of the rights that cannot be assigned or transferred pursuant to a provision of
Luxembourg law. Should the assignment or transfer be legally restricted or
prohibited at the time of the creation, the rights will be deemed assigned
and/or transferred to the Employer at the date this legal limitation or
prohibition stops applying.


By this global and unlimited assignment and transfer, the Employer is granted
with the broadest rights to use and exploit the assigned and transferred
intellectual property rights.


For the rights not requiring any filing or registration, the assignment and
transfer is deemed as taking place as and when the work is in progress.


The assignment and transfer applies to, but is not limited to, all the following
intellectual property rights: copyrights (including copyrights on program and
software) and related rights, sui generis rights of the author or designer of
databases, trademarks, industrial designs, utility models, and patents
(including rights derived from supplementary protection certificates), for the
entirety of the duration of their legal protection (being understood that any
extension of such legal duration will benefit to the Employer) and without any
jurisdictional limitations.


The assignment and transfer applies to any and all economic and moral rights
existing at the date of signature of the present Contract or acquired after its
signature.


The Employee undertakes to the best of his endeavours to facilitate the
assignment and transfer formalities of the aforementioned rights to the
Employer.


•
if the work is an oeuvre dirigée (supervised collective work) within the meaning
of the law of April 18, 2001 on copyrights, related rights and databases, as
amended from time to time or is subject to any other overriding regulation
ensuring that the Employer becomes automatically the owner of the work, or if
the rights accrue to the Employer by operation of the law or of presumptions;

•
if the Employer decides not to exploit the unknown form of exploitation; mere
projects, estimations and test phases shall not be construed as an exploitation;

•
if, at the time of the exploitation, copyright law does not anymore require
specific remuneration for the assignment of unknown forms of exploitation; in
such event, these rights are to be assigned and transferred to the Employer on
the day on which such change in the law is implemented.





Article 20.
Access to information and data of the Employer



The Employee agrees to only access the information and Intangible Properties
necessary for the proper performance of his duties during his employment
relationship with the Employer. The Employee undertakes in particular not to
bypass any form of protection or procedure put in place by the Employer.






Article 21.
Personal Data



The personal data related to the Employee and communicated to the Employer for
the sake of the Contract (the “Data”) may be processed on a computer support or
any other support, in particular in order to enable the Employer to execute the
Contract and to comply with its legal obligations.


The Data may be communicated to third parties, located in Luxembourg or abroad,
insofar as this communication is necessary to comply with the Employer’s legal
obligations or to execute the Contract.




--------------------------------------------------------------------------------

Exhibit 10.1

The Employee shall be authorised to access the Data and shall have a right of
correction if necessary.


The communication of the Data by the Employee is compulsory. Any modification of
the Data shall be notified to the Employer as soon as possible.




Article 22.
Medical examination of capacity for work



The Employee shall be bound to submit himself to a medical examination provided
for by articles L-326-1 and seq. of the Luxembourg Labour Code. Should the
Employee be declared unfit for work as provided for in the Contract, the
Contract shall be terminated ipso jure.


Article 23.
Severability



The invalidity or unenforceability of any provision of this Contract shall not
affect the validity or enforceability of any other provision of this Contract,
which shall remain in full force and effect.


Article 24.
Applicable law and Jurisdiction



This Contract shall be governed by and construed in accordance with the laws of
the Grand-Duchy of Luxembourg, without regard to its conflict of law provisions.
Matters not expressly provided for in this Contract, shall be governed by
applicable Luxembourg laws and regulations and notably by the Labour Code, as
amended from time to time. To the extent permitted by Luxembourg law, the courts
of Luxembourg shall have exclusive jurisdiction over any dispute arising under
this Contract.


Executed in Luxembourg on ___________ 2015 in two originals, each of the parties
declaring having received one original.






_____________________                    _____________________
Michel Fievez                            The Employer
SWM Luxembourg
By: Stephan Outters
HR Director Europe




